Case 1:18-cv-02400-LAP Document17 Filed 04/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFF BACHNER,
Plaintiff, Docket No. 1:18-cv-02400-LAP
- against -
DAILY VOICE LLC
Defendant.

 

 

{PROPOSED} DEFAULT JUDGMENT
Upon consideration of the Plaintiff's motion for default judgment under Rule 55.2(b)(2)
of the Federal Rules of Civil Procedure and Local Rule 55.2; and the declaration of plaintiff's
counsel James H. Freeman and exhibits attached thereto, the declaration of Plaintiff Jeff Bachner
and exhibits attached thereto, the Statement of Damages and upon all prior papers and
proceedings filed herein, it is hereby:
ORDERED, ADJUDGED and DECREED that:
I. Default judgment as to liability for copyright infringement under 17 U.S.C, § 501
be entered against defendant Daily Voice LLC (“Defendant”);
2. Defendant is to pay $2,500.00 in actual damages under 17 U.S.C. § 504(b) for
copyright infringement;
3. Defendant is to pay $440.00 in costs pursuant to Fed.R.Civ.P. 54(d);
4. Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;

5. the Court retain jurisdiction over any matter pertaining to this judgment;

 

 
Case 1:18-cv-02400-LAP Document17 Filed 04/12/21 Page 2 of 2

 

6. this case is dismissed and the Clerk of the Court shall remove it from the Court
docket.

New York, NY

Dated: Mu G , AO 2 SO ORDERED.

vorctiell Peewlla_

Loretta A. Preska (U.S.D.J.)
